2. Ban on the elections for the Tibetan government in exile in Nepal
The next item is the debate on six motions for resolution on the ban on the elections for the Tibetan government in exile in Nepal.
Mr President, I believe we have all been following with approval and admiration the efforts of the Tibetan people to win the right to run their own country. The many attempts of the government in exile or the Dalai Lama, spiritual leader of the Tibetans, to find a sensible solution through negotiation with the Chinese ruling power, have always ended in failure. The Chinese clearly do not regard the Tibetans as partners in a shared state, but as an obstacle preventing them from taking full possession of an occupied territory.
The position of the Nepalese Government is therefore complicated. On the one hand, it must comply with its international obligations and guarantee universal rights to the Tibetan community, but on the other, it cannot disregard the opinion of its enormous neighbour. The position of the Nepalese Government vis-à-vis the elections to the Tibetan Government in exile clearly tells us who is the real global player in this region. For the Nepalese Government, it is China.
We Europeans can make symbolic gestures and declare our reservations regarding the weak Nepalese Government. However, if we really want to bring about a change the position of the Tibetan people, our partner in the dialogue must be the Chinese Government, as it is the political leader in the region, influencing the rules of regional politics. We can, of course, make a declaration to the Nepalese Government, but that will not solve the problem.
author. - Mr President, since the abolition of the Nepalese monarchy and the election of a Maoist-led government in Kathmandu, Nepal and China have inevitably grown much closer. It is no surprise, therefore, that the Nepalese authorities prevented Tibetan refugees living in Nepal from voting for a prime minister and a parliament in exile.
Indeed, a similar election plan for last October was disrupted by Nepalese police, undoubtedly in response to pressure from Beijing. The fact that China has sought to interfere with an unofficial election taking place in another sovereign neighbouring state is an indication of its leaders' contempt for democracy and their paranoia about Tibet.
It is obviously irrelevant to China that time and time again, the Dalai Lama, Tibet's spiritual leader, has stressed that he seeks maximum autonomy for Tibet, not independence. I hope that the High Representative - who is not here today - will raise this episode with China and also with Nepal, whose own nascent democracy is kept afloat partly by EU taxpayers' money in the form of financial aid.
I also wish to take this opportunity to salute the courage, fortitude and peaceful resistance of the Tibetan people whose example is an inspiration to us all. Nepal is indeed in a delicate position, geopolitically and geographically speaking, but it should seek inspiration from its democratic neighbour to the south, India, rather than from the repressive dictatorship which exists to its north, namely the PRC. Democracy will, I hope, one day be the norm throughout the whole of Asia.
Mr Tannock, you used only one and a half minutes. Next time, I will give you an extra half minute!
Mr President, ladies and gentlemen, obviously it is not enough that the suppression of Tibetan culture within China has been increasing more and more since the 2008 Olympic Games. Since then, things have, in fact, only got worse. There has not been a single step forward. Now pressure is also being exerted abroad to make it as difficult as possible, or downright impossible, for Tibetans to exercise even their right to vote for a parliament in exile. We have seen for some years already how enormous pressure is being exerted on Nepal - whether this concerns accepting refugees or matters such as voting rights for Tibetans. However, we should be pleased that such things are guaranteed. The European Union should learn from this.
The Chinese leadership is exerting pressure on its sister party, even on Nepal as a whole, in order that action is taken against the Tibetans - and Nepal caves in. We must concentrate our efforts to counter this, and that includes the withdrawal of any aid.
author. - Mr President, there are three points that I would like to make concerning the ALDE amendments to this resolution.
First of all, the justification for the amendments is based on the causal nature of the occupation of Tibet by the People's Republic of China in the thwarting of the Tibetan elections in Nepal. Although the resolution addressed the issue of the ban on elections for the Tibetan Government in exile in Nepal, it cannot be ripped out of the wider context of the status of Tibet.
Secondly, if there were no reference to the Chinese occupation of Tibet, which is the very cause and reason for Beijing putting pressure on the Nepalese Government, it would be like talking about the First World War without mentioning the assassination of Franz Ferdinand.
Finally, the call for meaningful autonomy for Tibet is the only constructive proposal that the European Parliament can make to avoid a reoccurrence of the ban on the Tibetan elections in Nepal. I call on colleagues to support it.
Mr President, the country I come from has a great deal of rich experience when it comes to governments in exile. Between 1939 and 1990, a total of 15 Polish prime ministers and six presidents ruled from political exile. Poles did not give up the pursuit of democracy, and finally the red colour of solidarity was able to combine with the white of the ballot paper to give birth to a new, democratic state in 1989.
Today, the Federal Democratic Republic of Nepal, too, has a chance for a new beginning thanks to the constitution, which will come into force on 28 May. It would be a pity if Nepal spoiled this celebration by continuing to limit the rights of the Tibetan minority and got a red card from the international community as a result. I consider preventing the participation of Tibetans from Nepal in the recent elections of the Prime Minister in exile an unacceptable violation of fundamental civil rights. The European Union should use all diplomatic and financial means in order to neutralise the pressure on Nepal by China and, in the long term, to ensure that the Tibetans have the right to vote, associate and demonstrate their views.
Just as in the case of Poland, where it was not possible to prevent the work of the 21 representatives of government who were in exile, so will the Dalai Lama's successors, I am convinced, not stop their activities. Nepal and China should bear this in mind.
Mr President, on 20 March, around 80 000 exiled Tibetans worldwide participated in the direct election of a new prime minister and the members of the government. Members of the European Parliament, including members of the European Parliament Tibet Intergroup, attended as election observers. My experience in Switzerland was the same as that of my fellow Members in other countries: the elections were conducted fairly, in secret and absolutely in accordance with democratic rules. The only exception was in Nepal, where security forces - under pressure from the Chinese Government - prevented tens of thousands of Tibetans from taking part in the elections. In so doing, they continued the deliberate measures taken last year, when ballot boxes were confiscated and voting sites shut down. Yet Nepal is not a vassal state.
The government in Kathmandu must prove that it can liberate itself from Chinese influence. Basic rights include freedom of speech, freedom of assembly and, not least, electoral freedom. Commissioner, the European External Action Service must insist vigorously that these human rights are upheld.
Mr President, the ban imposed by the Nepalese authorities on organising the elections for a Tibetan government in exile raises a question mark about the human rights situation in this state. I would like to point out that members of the Tibetan community organised this process with the aim of making their institutions democratic. Such an initiative must be facilitated, wherever it might take place. It is now time for Nepal to show that its democracy is working both domestically and internationally, especially so that the votes cast can be sent to the Central Electoral Commission by 15 April to be validated.
I appeal to the Nepalese Government to take advantage of this opportunity to remedy the situation on fundamental rights in its country. This aspect is vital for ensuring an effective neighbourhood policy.
Mr President, Commissioner, we must fight for democratic rights everywhere, not just in our own neighbourhood, not just in North Africa. We must have a standard European policy towards non-democratically elected governments, against governments which do not respect democratic rights.
Mr Verhofstadt said that, to a certain extent, we are hypocrites. It is true because, often, we do not rank any principles above trade. One typical example is the Mercosur agreement, in which, for the sake of opening up trade, we are happily sacrificing 11% of the Amazon and millions of European farmers.
The Commission is to blame in all of this, Commissioner. The Commissioner for Trade is often indifferent towards other European policies. However, if we continue like this, we shall continue to be hypocrites. Nepal must respect the democratic rights of refugees from Tibet and the European Union must use every means at its disposal and must raise the issue within all frameworks, not just in connection with human rights. This is not only Baroness Ashton's affair; it is also Mr De Gucht's and the entire Commission's affair.
Mr President, ladies and gentlemen, bullied by the Chinese authorities for too many years, today it is Nepal that is depriving the Tibetans of a fundamental political right: the right to vote. If one thing is certain, it is that Beijing has found a new ally in its harassment of the Tibetan people, and that new ally is Nepal. In reality, though, all this goes far beyond the elections because, for several years now, the Nepalese Government, under pressure from the Chinese authorities, has been placing ever more restrictions on the freedom of expression of Tibetans living in exile on its soil.
Last June, Kathmandu handed over Tibetan refugees to the Chinese authorities. Preventive arrests and the ban on demonstrations, assembly and even movement, have become a common occurrence for Tibetans living in Nepal.
Our Parliament must therefore stop being hypocritical and not just be indignant but also strongly condemn these acts of repression by Nepal and, more generally, the very many - too many - violations of human rights and of the International Covenant on Civil and Political Rights. Moreover, we call on Nepal to stop this harassment and ill-treatment of political refugees, and simply to respect their rights. When we consider Nepal's history as a host country - something which it has always been for Tibetans until recently - it is ultimately very sad to see what that government is inflicting on political refugees.
on behalf of the Verts/ALE Group. - Mr President, I believe it is simply outrageous that the Tibetans living in Kathmandu did not get permission to vote in the elections because of pressure from China. The pressure China is putting on Nepal, preventing refugees from enjoying a minimum level of rights under international law, is something that we as the European Union should condemn. We should also express our concern at the fact that the Chinese are preventing another country from providing people with humanitarian aid.
It is important that the High Representative, through the EU delegation in Kathmandu, should closely monitor the situation. This is something we have been requesting for a long time now. Bearing in mind the current situation, we cannot wait any longer. The pressure from China is something that we have to do everything we can to counter, and if we do not do it right now, when we are trying to launch this dialogue with the Chinese, I am afraid that we will never do it.
Mr President, I believe that it is bad enough that the Tibetans do not have the right to self-determination in the land of their birth, but there is also pressure for them to be denied their most basic democratic rights outside their country, as many of them painfully chose exile, or were forced into it. One of the arguments that was always used by those who were critical of Tibetan resistance was that this resistance, focused on the figure of the Dalai Lama, had many non-democratic aspects. Now that the Tibetan resistance is in the process of democratisation, it is extremely unfortunate that Nepal, a country where so many Tibetans live, has prevented the democratic elections from being conducted in a normal way. However, I would also ask you to appreciate one thing: often, our governments are the first to yield to pressure by the Chinese Government to create a reality that agrees with the dreams and wishes of the Chinese leaders. We have to understand that in Nepal, the government probably wanted to do the same thing. Therefore, if we want to put pressure on the Nepalese Government to act differently, we also have to start by putting pressure on our own governments to show that they have some backbone in their discussions with the Chinese authorities.
(RO) Mr President, the Nepalese authorities prevented, under pressure from the Chinese Government, around 20 000 Tibetans in Nepal from voting in the elections for the prime minister of the Tibetan Government in exile. The right to vote, as well as the right to free elections and peaceful demonstration, are fundamental rights for every individual and for communities. The more obstacles there are preventing people from exercising these rights, the greater their determination to exercise them. I firmly believe that the desire of Tibetans in Nepal to elect their Head of Government in exile is also greater. Indeed, the attempts by the Nepalese and Chinese authorities to rule them by fear have had exactly the opposite result.
I call on the European Union's High Representative to express clearly these demands and measures from the European Parliament when in dialogue with the Nepalese and Chinese authorities.
(FI) Mr President, China has increased its pressure on the Tibetan Government in exile. Over 10 000 Tibetans in Nepal were not permitted to vote for a prime minister and members for the parliament of the government in exile. Under pressure from China, Nepal's main parties support the socalled One China policy, and they consider Tibet to be an inseparable part of China. For these reasons, the Tibetan refugees in Nepal are kept under strict control at all times.
Although this resolution deals with the election ban, in the background is China's occupation of Tibet. China's authority and the pressure it exerts are growing all the time as its economic influence grows.
This, like the previous resolution on Ai Weiwei, shows how dismal the policy being pursued by the Chinese Communist Party is. As the Commissioner said, Europe must be unanimous in its policy towards China.
Mr President, I was not going to take the floor on this, but because the Dalai Lama will visit my country next Thursday and will speak in my own constituency in the University of Limerick, where I am sure he will have much to say on this and other issues. Obviously, the behaviour of the Nepalese home ministry in confiscating ballot boxes is totally reprehensible. As for what happened in Kathmandu - a place renowned in song and story, and that even makes it sadder - up to 10 000 votes were not allowed to be counted.
All we can hope is that we in the European Union, by expressing our voice unanimously, can bring some pressure to bear, not just in Nepal, but on their masters, the Chinese, to try and be a little more understanding, especially in relation to Tibet and the Dalai Lama.
Finally, I want to say that he will be as welcome in Ireland as the Queen of England and President Obama, who are also coming.
(FI) Mr President, the right to participate in democratic elections is a universal fundamental right. The elections now under way are important for the preservation of Tibetan identity and culture. The Tibetans are voting for a new spiritual leader, as the current Dalai Lama steps down.
Back in 2009, we agreed that the EU would support democracy and participatory governance in its foreign relations. We need to be consistent and stand behind this policy of ours.
Obviously, Nepal is siding with China, under pressure. Nepal needs to be reminded of its international human rights obligations to safeguard the democratic rights of the Tibetans, and it should not prevent free elections from going ahead.
Vice-President of the Commission. - Mr President, as you know, some 20 000 Tibetans live in Nepal, most of them from the old days. They have enjoyed freedom of economic activity, the right to reside in Nepal and, until recently, also some political space to debate the future of Tibet amongst themselves.
The recent elections on 20 March were an important event for the community outside Tibet and represent a significant step forward in a long reform process envisaged by the Dalai Lama.
Against this background, we note with concern that the Nepalese authorities are tightening their grip on the political activities of Tibetans in Nepal. On 20 March, more than 10 000 of them were effectively stopped from voting by the authorities. This is not the first time this has happened. During an earlier round of voting in Nepal on 3 October last year, the polls were subject to a crack-down by the Nepalese authorities, which seized ballot boxes and closed the Tibetan community's voting sites.
The European Union, through its delegation in Kathmandu and the embassies of the EU Member States, has been monitoring these developments in close contact with the Tibetan community and the government. The EU takes the view that Tibetan refugees should be allowed to exercise their right to freedom of association in accordance with international human rights standards. This should be done in a way which permits the smooth implementation of these rights.
Access to Nepal's territory should be maintained, and the gentlemen's agreement between the government of Nepal and the UN High Commissioner for Refugees should be honoured. New Tibetan arrivals apprehended by the Nepalese authorities en route to Kathmandu should be transferred to the UNHCR's care promptly and without hindrance. Pre-1990 Tibetans who are recognised as refugees by the Nepalese Government should be provided with adequate Nepalese registration.
I would like to ensure this House that the EU will continue to raise this issue with the authorities and continue its monitoring and reporting on future developments.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
Tibet's Dalai Lama has taken a decision to retire from political life and continue as the spiritual leader of his people. He is, of course, one of the best known of all leaders, and people all over the world have derived strength and consolation from his ideas about goodness, understanding and pacifism.
His spiritual role will remain in place, but his political duties will now be transferred to the Prime Minister of Tibet's government in exile. That, however, will not be without its problems. Owing to growing pressure from the Chinese Government, the 20 000 or so Tibetans living in Nepal have not been allowed to vote. The Nepalese Government has said that the demonstrations by Tibetans go against the 'One China' policy and has confirmed that it will not allow 'antiBeijing activities' on its soil. It has therefore imposed a voting ban on Tibetan groups.
This comes as no surprise, since the Nepalese authorities have been repeatedly guilty of breaching the freedom of expression and human rights of Tibetans in exile. This is despite the fact that Nepal has signed the UN international human rights agreements relating to civil and political rights.
From its delegation in Kathmandu, the European External Action Service should carefully monitor the political situation in Nepal and, in particular, the treatment of Tibetan refugees, and ensure that their rights are being respected. Adherence to democratic principles is important if Tibetan identity is to be preserved and strengthened, both within and outside Tibet.
The whole world is well aware of how complicated the situation of the Tibetan people is, who, for decades, have been demanding not so much independence any more, but at least respect from the Chinese Government for the fundamental rights of autonomy. A nation with such a rich and unique culture lives under a constant threat from a powerful neighbour. Now that the Dalai Lama has resigned from political leadership in favour of a new generation of democratic leaders, the Tibetans have been faced with an opportunity to strengthen democratic traditions, despite the fact that the Tibetan Government is still forced to operate in exile. However, thousands of Tibetans living in Nepal have been deprived of this right. The pressure from China seems to be very effective, and what have so far been peaceful demonstrations in defence of freedom of expression and fundamental rights may become a situation which is difficult to control, and this will certainly have international repercussions. After all, we can imagine how effectively the Chinese Government will want to deal with those who 'disturb the peace' in Tibet. Recent events should remind the world that the rights of the Tibetan people are constantly being violated and that the issue of Tibet is not a closed chapter, because the Tibetans will certainly continue to insist on respect for their independence, and they will do so with ever-increasing clamour.